DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 13.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 2 – replace “a” before “plastic pipe” with --an all--.
Correction is required.

Claim 11 is objected to because of the following informalities:
Lines 2 and 4 – is Applicant reciting a “plastic composite pipe” or a metal-plastic composite pipe”?
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 1, it is not clear from the specification where Applicant has support for the claim limitation “and wherein the pre-stop is configured to allow, during production of the pipe connection, a bending of a section of a sliding sleeve made of elastically deformable polymer material axially slid onto the expanded end of the all-plastic pipe or of a metal-plastic composite pipe and protruding beyond the end of the all-plastic pipe or of a metal-plastic composite pipe in towards the support body but without touching the pre-stop”.  
The specification does not specifically disclose that the bending of the sliding sleeve protrudes beyond the end of the pipe in towards the support body but does not touch the pre-stop.  Applicant should note that MPEP 2173.05i defines that Applicants need support in the specification when adding new negative limitations to the claims, i.e., “does not touch the pre-stop”.  Applicant should further note that “the mere absence of a positive recitation is not basis for an exclusion”.
Also, it appears that for this limitation to be true, a lot of different factors would have to work together, such as the thickness of the expanded end of the pipe as a thinner pipe would allow the sliding sleeve to bend more and potentially touch the pre-stop and the thickness of the expanded end of the pipe would need to be greater than the height of the pre-stop, the height of 
With regard to Applicant’s remarks that this limitation is disclosed in Figure 2 and specific paragraphs of the specification (see paragraph 1 of Applicant’s remarks filed 5/11/21), the specific paragraphs as delineated by Applicant speak to a hollow space formed between the pre-stop and the collar which allows a bending of the end of the sliding sleeve.  However, these paragraphs do not specifically disclose or recite that the end of the sliding sleeve bends into the hollow space and does not touch the pre-stop.  It is therefore not clear where, in the original disclosure, Applicant has support for this newly added limitation.
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “a pipe connection…comprising: an expanded end of an all-plastic pipe or of a metal-plastic composite pipe; and a connecting element according to claim l” and claim 12 recites “wherein the pipe connection comprises a sliding sleeve made of elastically deformable polymer material axially slid onto the expanded end”.
It is not clear if the expanded end of the all-plastic pipe or of the metal-plastic composite pipe recited in claim 11 and the sliding sleeve recited in claim 12 are the same structural elements as that which is only functionally recited in claim 1.  Claims 11 and 12 appear to only require the expanded end of the all-plastic pipe or of the metal-plastic composite pipe and the sliding sleeve and do not positively recite the functional features as that recited in claim 1, therefore it appears that the expanded end of the all-plastic pipe or of the metal-plastic composite pipe and the sliding sleeve are configured in a different manner than claim 1.  Examiner is interpreting that the expanded end of the all-plastic pipe or of the metal-plastic composite pipe recited in claim 11 and the sliding sleeve recited in claim 12 are not required to be configured in the same manner as the functionally recited pipe and sleeve in claim 1 and therefore, claims 11 and 12 do not require the same functional features of the newly presented positively required structural elements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram U.S. Patent No. 4,817,997 in view of Li et al U.S. Patent No. 5,853,202.

With regard to claim 1, Ingram discloses a connecting element (at 11) for producing a pipe connection between the connecting element and a plastic pipe (at 13) or a metal-plastic composite pipe by using axial pressing technology (see Figure 3), wherein the connecting element (at 11) has at least one support body (at 17) provided with circumferential external ribs (at 17A-17D) for press-fitting an expanded end of the pipe onto, and comprises at least one circumferential collar (at 24),
wherein
the connecting element (at 11) between the at least one circumferential collar (at 24) and the nearest circumferential external rib (at 17D) to the at least one circumferential collar (at 24) further comprises a pre-stop (at 19) configured to limit the expanded end of the pipe from sliding past the pre-stop toward the circumferential collar when the connecting element is inserted into the expanded end of the pipe (see Figure 3),
and wherein the pre-stop is configured to allow, during production of the pipe connection, a bending of a section of a sliding sleeve made of elastically deformable polymer material axially slid onto the expanded end of the all-plastic pipe or of a metal-plastic composite pipe and protruding beyond the end of the all-plastic pipe or of a metal-plastic composite pipe in the pre-stop, in combination with any convenient pipe and sliding sleeve, can be configured to allow the sliding sleeve to protrude beyond the end of an expanded end of the pipe and not touch the pre-stop).
Ingram does not disclose that the connecting element comprises a polymeric material.  Li et al teach (such as shown in the connecting element 10 of Figure 6 of Li et al) that a connecting element can be constructed of any suitable material such as plastics or metals to be capable of withstanding the environment for which it is designed to be utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the connecting element comprise a polymeric material as a connecting element can be constructed of any suitable material such as plastics or metals to be capable of withstanding the environment for which it is designed to be utilized as taught by Li et al.
Ingram also does not expressly disclose that a distance between an edge of the pre-stop facing the circumferential external rib and the edge of the circumferential collar facing the pre-stop is 0.10 times to 0.30 times the length of the support body.  However, Ingram shows, in Figure 3, that a pipe connection created utilizing the connecting element (at 11), a pipe (at 13) and a fixing sleeve (at 25) along with the collar and pre-stop in the same manner as the instant invention show a bend (at 25A) of the fixing sleeve while limiting the sliding of the expanded end of the pipe and also shows that the connecting element maintains stability during the creation of the pipe connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the edge of the pre-stop facing the circumferential external rib and the edge of the circumferential collar facing the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Note: the pipe connection, the plastic pipe, and the metal-plastic composite pipe are not a part of the claimed invention.

With regard to claim 3, Ingram in view of Li et al disclose the claimed invention but do not disclose that an external diameter of the pre-stop (at 19) around all portions of the circumference of the pre-stop is 1.1 times to 1.5 times an external diameter of the circumferential external rib (at 17D) having the largest external diameter.
However, Ingram shows, in Figure 3, that the pre-stop is capable of performing in that range to create a substantially large obstacle to limit the axial sliding of the pipe into the pipe connection without preventing the sliding sleeve from moving pass the pre-stop to create a stable pipe connection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external diameter of the pre-stop around all portions of the circumference of the pre-stop be 1.1 times to 1.5 times the external diameter of the circumferential external rib having the largest external diameter because Ingram shows that the pre-stop is capable of performing in that range to create a substantially large obstacle to limit the axial sliding of the pipe into the pipe connection without preventing the sliding sleeve from In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 4, Ingram in view of Li et al disclose the claimed invention but do not disclose that that a distance between the pre-stop and the nearest circumferential external rib to the pre-stop is 0.10 times to 0.50 times the length of the at least one support body.
However, Ingram shows, in Figure 3, that the distance between the pre-stop (at 19) and the nearest circumferential external rib (at 17D) creates a region for the expanded end of the pipe to be press-fitted onto the connecting element body and supports the sliding sleeve during the pipe connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the pre-stop and the nearest circumferential external rib to the pre-stop be 0.10 times to 0.50 times the length of the support body because Ingram shows that the distance between the pre-stop and the nearest circumferential external rib creates a region for the expanded end of the pipe to be press-fitted onto the connecting element body and supports the sliding sleeve during the pipe connection such that a change in the size of a prior art device would a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 5, Ingram in view of Li et al disclose the claimed invention but do not disclose that a width of the at least one circumferential collar (at 20) equals 0.050 times to 0.20 times the length of the at least one support body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the width of the circumferential collar equal 0.050 times to 0.20 times the length of the support body because Ingram shows that the circumferential collar provides support for the sliding sleeve in the creation of the pipe connection such that a change in the size of a prior art device would be a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 6, Ingram in view of Li et al disclose the claimed invention but do not disclose that the external diameter of the at least one circumferential collar equals 1.1 times to 2.0 times the external diameter of the circumferential external rib having the largest external diameter.
However, Ingram shows, in Figure 3, that the circumferential collar (at 24) can operate to support the use of a press-fit tool to attach the sliding sleeve to the collar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external diameter of the circumferential collar equal 1.1 times to 2.0 times the external diameter of the circumferential external rib having the largest external diameter because Ingram shows that the circumferential collar can operate to support the use of a press-fit tool to attach the sliding sleeve to the collar such that a change in the size of a prior art device would be a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the circumferential external ribs have a substantially rectangular cross section to create a smoother connection with the pipe being connected and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regard to claim 8, Ingram in view of Li et al disclose the claimed invention but do not disclose that a distance between edges of two adjacent circumferential external ribs facing the at least one circumferential collar equals 0.10 times to 0.50 times the length of the at least one support body.
However, Ingram shows, in Figure 3, that the distance between the edges of two adjacent circumferential external ribs allows the ribs to press into the pipe being press-fitted onto the connecting element during the pipe connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the edges of two adjacent circumferential external ribs facing the collar equal 0.10 times to 0.50 times the length of the support body because Ingram shows that the distance between the edges of two adjacent circumferential external ribs allows the ribs to press into the pipe being press-fitted onto the In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 9, Ingram in view of Li et al disclose the claimed invention but do not disclose that an external diameter of each circumferential external rib independently equals 1.03 times to 1.3 times an external diameter of a base area of the at least one support body.
However, Ingram shows, in Figure 3, that the external diameter of each of the circumferential external ribs press-fitting against the end of the pipe creates a sufficiently tight pipe connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the external diameter of each circumferential external rib independently equal 1.03 times to 1.3 times the external diameter of the base area of the support body because Ingram shows that the external diameter of each of the circumferential external ribs press-fitting against the end of the pipe creates a sufficiently tight pipe connection such that a change in the size of a prior art device would be a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 10, Ingram in view of Li et al disclose the claimed invention but do not disclose that the length of the at least one support body equals 0.60 times to 2.0 times an external diameter of the circumferential external rib with the largest external diameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the length of the support body equal 0.60 times to 2.0 times the external diameter of the circumferential external rib with the largest external diameter because Ingram shows that the length of the support body has good resilience to bending stress as the completed pipe connection does not show that the connecting element is over-stressed such that a change in the size of a prior art device would be a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 11, and as seen in Figure 3, Ingram in view of Li et al disclose a pipe connection between an expanded end (end of 13) of an all-plastic pipe or of a metal-plastic composite pipe and a connecting element (at 11), comprising:
an expanded end (end of 13) of a pipe; and a connecting element according to claim l (at 11, see above).
However, Ingram in view of Li et al do not expressly disclose that the pipe is an all-plastic pipe or a metal-plastic composite pipe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe be an all-plastic pipe or a metal-plastic composite pipe to provide a lighter and more cost efficient element and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 125 USPQ 416.

With regard to claim 12, Ingram in view of Li et al disclose wherein the pipe connection comprises a sliding sleeve (at 25) but do not disclose that the sliding sleeve is made of elastically deformable polymer material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sliding sleeve be made of elastically deformable polymer material pipe to provide a lighter and more cost efficient element and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 13, Ingram in view of Li et al wherein an end of the sliding sleeve (at 25) facing the at least one circumferential collar (at 24) protrudes beyond the edge of the pre-stop (at 19) facing the circumferential external rib.

With regard to claim 14, Ingram in view of Li et al disclose the claimed invention but do not disclose that a ratio of a height of the pre-stop to a wall thickness of the pipe ranges from 0.40 to 1.0.
However, Ingram shows, in Figure 3, that the height of the pre-stop to the wall thickness of the pipe provides for a pipe connection where the pipe is axially limited from sliding past the pre-stop.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 15, Ingram in view of Li et al disclose the claimed invention but do not disclose that the following applies to an expansion ratio R(exp) of the sliding sleeve connection:
0.05 < R(exp)= [D(max)/D(internal)] - 1 < 0.35
wherein D(max) stands for a maximum external diameter of the circumferential external ribs and D(internal) stands for an internal diameter of the pipe.
However, Ingram shows, in Figure 3, that the expansion ratio for the pipe connection between a maximum external diameter of the circumferential external ribs and an internal diameter of the pipe provides a pipe connection where the connection of the pipe press-fitted onto the connecting element does not interfere with the sliding sleeve in creating the pipe connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the expansion ratio R(exp) of the sliding sleeve connection be equal to 0.05 < R(exp)= [D(max)/D(internal)] - 1 < 0.3 because Ingram shows that the expansion ratio for the pipe connection between a maximum external diameter of the circumferential external ribs and an internal diameter of the pipe provides a pipe connection In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  

With regard to claim 16, Ingram in view of Li et al disclose the claimed invention but do not disclose that the pipe is an all-plastic pipe and the expansion ratio R(exp) of the sliding sleeve connection ranges from 0.10 to 0.35, or the pipe is a metal-plastic composite pipe and the expansion ratio R(exp) of the sliding sleeve connection ranges from 0.05 to 0.25.
However, Ingram shows, in Figure 3, that the pipe utilized provides a sufficient pipe connection in combination with the connecting element and the sliding sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe be an all-plastic pipe and the expansion ratio R(exp) of the sliding sleeve connection range from 0.10 to 0.35, or the pipe be a metal-plastic composite pipe and the expansion ratio R(exp) of the sliding sleeve connection range from 0.05 to 0.25 because Ingram shows that the pipe utilized provides a sufficient pipe connection in combination with the connecting element and the sliding sleeve such that a change in the size of a prior art device would be a design consideration within the skill of the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)) and because no criticality has been set forth by Applicant such that the claimed range achieves unexpected results relative to the prior art, i.e., the prior art is capable of being dimensioned as claimed.  


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal surface of the sliding sleeve has an average roughness value Ra in a range of 1 µm to half of the average wall thickness of the sliding sleeve to provide additional gripping support between the sliding sleeve and the pipe and prevent inadvertent disconnection during clamping of the pipe connection.

With regard to claim 18, Ingram in view of Li et al disclose the claimed invention but do not disclose that an internal surface of the sliding sleeve has a plurality of macroscopic irregularities a depth of which does not exceed half an average wall strength of the sliding sleeve.  Adding a plurality of macroscopic irregularities to the internal surface of the sliding sleeve would provide additional gripping support between the sliding sleeve and the pipe and prevent inadvertent disconnection during clamping of the pipe connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the internal surface of the sliding sleeve have a plurality of macroscopic irregularities the depth of which does not exceed half the average wall strength of the sliding sleeve to provide additional gripping support between the sliding sleeve and the pipe and prevent inadvertent disconnection during clamping of the pipe connection.

With regard to claim 19, Ingram in view of Li et al disclose wherein an external diameter of a base area of the at least one support body (at 17) between the pre-stop (at 19) and the nearest circumferential external rib (at 17D) to the pre-stop is constant (see Figure 1 between the end of 17D and 19).

With regard to claim 20, Ingram in view of Li et al disclose wherein an external diameter of a base area of the at least one support body (at 17) between the pre-stop (at 19) and the nearest circumferential external rib (at 17D) to the pre-stop is constant (see Figure 1 between the end of 17D and 19).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram in view of Li et al and further in view of Bonhag et al U.S. Patent No. 8,678,443.

With regard to claim 2, Ingram in view of Li et al disclose the claimed invention but do not disclose that the circumferential collar (at 20) is connected with the pre-stop (at 28) via a plurality of bridges.  Bonhag et al teach that adding a plurality of bridges to connect the circumferential collar with the pre-stop would provide additional support in that region and securing support for establishing the clamping connection in that transition region and prevent cracking (column 3, lines 3-5 and lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of bridges to connect the circumferential collar with the pre-stop would provide additional support in that region and securing support for .

Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant argues that Ingram does not disclose the features of claim 1 with regard to the pre-stop as Ingram does not disclose the pre-stop being configured to allow, during production of the pipe connection, a bending of a section of a sliding sleeve made of elastically deformable polymer material axially slid onto the expanded end of the all-plastic pipe or of a metal-plastic composite pipe and protruding beyond the end of the all-plastic pipe or of a metal-plastic composite pipe in towards the support body but without touching the pre-stop.  
Examiner disagrees.
First, Applicant should note the 112(a) first paragraph new matter rejection above with regard to Applicant’s argument of the newly added limitation.  Second, the invention of claim 1 is a connecting element and Applicant is arguing functional structural elements that work in conjunction with the connecting element that are not a part of the invention of the connecting element as these elements are functionally and not positively recited in combination as a pipe connection.  Lastly, the connecting element 11 of Ingram can be used in conjunction with any convenient pipe and sleeve to meet the functional requirements therefore the connecting element of Ingram meets the limitations of claim 1.


With regard to claim 1, Applicant argues that Li et al do not disclose the features of the pre-stop as presently claimed which is configured to limit the expanded end of the pipe from sliding past the pre-stop toward the circumferential collar when the connecting is inserted into the expanded end of the pipe.  
Examiner disagrees.
Examiner has not utilized Li et al to disclose or teach any features of the pre-stop as recited by Applicant in claim 1.  Examiner has utilized Li et al to teach that the connecting element can be formed of different types of material including polymeric material (see the rejection of claim 1 above) in combination with the connecting element of Ingram.  Applicant should note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

On page 14 of Applicant’s remarks, Applicant argues “For this to work to its best effect, multiple factors have to be considered”.  Applicant further discusses that different dimensions and or ratios for the pre-stop in combination with the connecting element, the pipe and the sleeve would be necessary for the pipe connection to have the desired gripping effect.
Examiner agrees with Applicant that multiple factors are involved and would have to be recited as part of a pipe connection, however, Applicant has not recited a pipe connection with the combination of features that Applicant is arguing.  Applicant has separately recited a connecting element which is not the same as reciting a pipe connection including different features describing the combination of elements including different dimensions and/or ratios for the connecting element, the pre-stop, the pipe and the sleeve.  As noted in Applicant’s arguments, the pre-stop needs to be within a particular dimension and/or ratio range that would work with an expanded end of a pipe and a sleeve to create the desired gripping effect.  As these dimensions and/or ratios are supported in the specification, Applicant should recite a pipe connection that would describe the multiple factors that Applicant is arguing are required for the pipe connector to work to its best effect.

Conclusion
Baving, Goodall and Weinhold are being cited to show examples of connecting elements with at least one circumferential collar, circumferential external ribs and a pre-stop in combination with a pipe and a sleeve.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679